                                                               JS-6




                        UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA
                             WESTERN DIVISION



JOSHUA ROGERS,                          Case No. CV 18-03027-SVW (DFM)

          Petitioner,                   JUDGMENT

              v.

RAYMOND MADDEN,

          Respondent.




      Pursuant to the Court’s Order Accepting the Report and
Recommendation of United States Magistrate Judge,
      IT IS ADJUDGED that the Petition is dismissed as untimely, and this
action dismissed with prejudice.


Date:   April 3, 2019                    ___________________   __
                                         ___________________________
                                         STEPHEN V.  V WILSON
                                                       WILSO  ON
                                         United States District Judge
